DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-24 & 29-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 20-24 & 29-33 all recite the limitation “the horizontal member” which lacks antecedent basis. For all claims this limitation will be examined as “a third horizontal member” and amending the claims as such would overcome this rejection. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 12, 17-19, 24-26, 28, & 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Neville et al. (KR 20110034642 A, herein after referred to as Neville).
Regarding claim 1 Neville teaches a tilting car frame comprising (FIG. 3): a lower center frame having a first end and a second end (FIG. 3: 18, 18’, 26, & 27, first end proximal to 15 & 18, second end proximal to 15’ & 18’), the lower center frame including a horizontal member (FIG. 3: 26), a first support member extending in one direction from the first 5end of the lower center frame (FIG. 1: 16), and a second support member extending in the one direction from the second end of the lower center frame (FIG. 4: 16’); a first horizontal link member hinged to the first end of the lower center frame (FIG. 3: 15); a second horizontal link member hinged to the second end of the lower center frame (FIG. 3: 15’); a first vertical link member hinged to an end of the first horizontal link member (FIG. 1: 10); 10a second vertical link member hinged to an end of the second horizontal link member (FIG. 4: 10’); a rotation center axis support member extending in the one direction from a center of the horizontal member (FIG. 3: 27); a first variable length lever link member hinged to an end of the first vertical link member and an end of the first support member (FIG. 3: 28, hinged to 16 & indirectly hinged to 10), wherein a first variable length link member is 15slidably connected to an end of the first variable length lever link member facing 
Regarding claim 2 Neville teaches a rotary shaft drive motor for rotating the rotating member (FIG. 1: 30).
Regarding claim 3 Neville teaches a first wheel connected to the first vertical link member; and 10a second wheel connected to the second vertical link member (FIG. 3: 11 & 11’ respectively).
Regarding claim 4 Neville teaches a first shock absorbing device connected to the first vertical link member and the first support member; and 15a second shock absorbing device connected to the second vertical link member and the second support member (FIG. 8: 21 & 21’ respectively, both connected indirectly).
Regarding claim 5 Neville teaches that as the rotating member rotates, the first variable length link member comes out of an 20inside of the first variable length lever link member and the second 
Regarding claim 6 Neville teaches that the first variable length lever link member and the second variable length lever link member are straight members (FIG. 1: depicted).
Regarding claim 17 Neville teaches a tilting car frame (FIG. 3) comprising: a lower center frame including a first support member extending in one direction from a first end and a second support member extending in the one direction from a second end (FIG. 1: 16 & 16’); 188Attorney Docket No.: 011878: PM18005-SPDH-US a first horizontal link member hinged to the first end of the lower center frame (FIG. 1: left portion of 26); a second horizontal link member hinged to the second end of the lower center frame (FIG. 1: right portion of 26); a first vertical link member hinged to an end of the first horizontal link member (FIG. 1: 10, hinged indirectly); a second vertical link member hinged to an end of the second horizontal link member (FIG. 1: 10’, hinged indirectly); 5a first fixed length lever link member hinged to an end of the first vertical link member and an end of the first support member of the lower center frame (FIG. 3: 15); a second fixed length lever link member hinged to an end of the second vertical link member and an end of the second support member of the lower center frame (FIG. 3: 15’); a first additional connecting link member hinged to an end of the first fixed length lever 10link member (FIG. 1: 22); a second additional connecting link member hinged to an end of the second fixed length lever link member (FIG. 1: unlabeled counter part of 22, mirroring it on the opposite side); a rotation center axis support member extending in the one direction from a center of the lower center frame (FIG. 1: 27); and 15a rotating member (FIG. 1: gear depicted surrounding 27), wherein a central part of the rotating member is connected to a rotation center axis support member so as to be rotatable about a rotation center axis of the rotation center axis support member (FIG. 1 & 3: depicted), wherein an end of a first extension member of the rotating member, extending in the direction of the first additional connecting link member (FIG. 1: left portion of the gear 
Regarding claim 18 Neville teaches a first wheel connected to the first vertical link member; and a second wheel connected to the second vertical link member (FIG. 1: 11 & 11’).
Regarding claim 19 Neville teaches a rotary shaft drive motor for rotating the rotating member (FIG. 1: 30; paragraph 72). 
Regarding claim 25 Neville teaches a tilting car frame (FIG. 1) comprising: a lower center frame (FIG. 1: 2 & 3); a first support link member hinged to a first end of the lower center frame (FIG. 1: 16, indirectly hinged); 193Attorney Docket No.: 011878: PM18005-SPDH-US a second support link member hinged to a second end of the lower center frame (FIG. 4: 16’ indirectly hinged); a first horizontal link member hinged to the first end of the lower center frame (FIG. 1: left portion of 26); a second horizontal link member hinged to the second end of the lower center frame (FIG. 1: right portion of 26); a first vertical link member hinged to an end of the first horizontal link member (FIG. 2: 10; indirectly hinged); 5a second vertical link member hinged to an end of the second horizontal link member (FIG. 3: 10’, indirectly hinged); a first fixed length lever link member hinged to an end of the first vertical link member and an end of the first support link member (FIG. 1: 15): a second fixed length lever link member hinged to an end of the second vertical link member and an end of the second support link member (FIG. 3: 15’); 10a rotation center axis support member extending in one direction from the center of the lower center frame(FIG. 1: 27); and a rotating member (FIG. 1:  gear surrounding 27), wherein a central part of the rotating member is connected to the rotation center axis support member so as to be rotatable about a rotation center axis of the rotation center axis support member (FIG. 1: depicted), wherein an end of a first extension member of the rotating 15member, extending in the direction of the first fixed length lever link member, is hinged to an end of the first fixed 
Regarding claim 26 Neville teaches a first wheel connected to the first vertical link member; and a second wheel connected to the second vertical link member (FIG. 1: 11 & 11’).
Regarding claim 28 Neville teaches a rotary shaft drive motor for rotating the rotating member (FIG. 1: 30; paragraph 72).
Regarding claims 12, 24, & 33 Neville teaches that the rotating member comprises: a third extension member extending in the direction of the horizontal member (FIG. 1: top portion of gear surrounding 27), wherein the third extension member has a curved surface having a predetermined curvature in its longitudinal section (FIG. 1: depicted), and teeth are formed on the curved surface (FIG. 1: depicted by double circles), and 15wherein the tilting car frame further comprises: a circular gear engaged with the teeth of the third extension member (FIG. 1: 30; paragraph 72): and a lower drive motor for rotating the circular gear (FIG. 1: 30; paragraph 72); wherein when the lower drive motor rotates the circular gear (FIG. 1 & 30: 30; paragraph 72), the rotating member connected to the third extension member engaged with the circular gear 20rotates about the rotation center axis (FIG. 1: depicted).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 20, & 29 are rejected under 35 U.S.C. 103 as being unpatentable over Neville et al. (KR 20110034642 A, herein after referred to as Neville).
Regarding claim 8 Neville teaches that the rotating member comprises a third extension member extending in the direction of the horizontal member (FIG. 1: bottom portion of the gear surrounding 27), wherein the third extension member has a curved surface having a predetermined curvature in its longitudinal section (FIG. 1: depicted), and teeth are formed on the curved surface (FIG. 1: depicted by the double rings) wherein the tilting car frame further comprises: a gear engaged with the teeth of the third extension member (FIG. 1: 30 depicted; abstract); and 182Attorney Docket No.: 011878: PM18005-SPDH-US a lower drive motor for rotating the worm gear, wherein when the lower drive motor rotates the worm gear (FIG. 1: 30; abstract), the rotating member rotates about the rotation center axis (FIG. 1 & 3: depicted). Neville does not explicitly teach that the gear engaged with the teeth of the third extension member is a worm gear however worm gears are commonly known in the art and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used a worm gear for extra torque output and resistance to the gear being backdriven. 
Regarding claim 20 Neville teaches that the rotating member comprises: a third extension member extending in the direction of the horizontal member (FIG. 1 & 3: portion of the gear surrounding 27 which at least partially extends upward in the direction of 14, 14’, 28, or 28’), wherein the third extension member has a curved surface having a predetermined curvature in its longitudinal section (FIG. 1: depicted), and teeth are formed on the curved surface (FIG. 1: depicted by the double 
Regarding claim 29 Neville teaches that the rotating member comprises: a third extension member extending in the direction of the horizontal member (FIG. 1: top portion of the gear surrounding 27), wherein the third extension member has a curved surface having a predetermined curvature in its longitudinal section (FIG. 1: depicted), and teeth are formed on the curved surface (FIG. 1: depicted); wherein the tilting car frame further comprises;195Attorney Docket No.: 011878: PM18005-SPDH-US a gear engaged with the teeth of the third extension member (FIG. 1: 30); and a lower drive motor for rotating the gear (FIG. 1: 30; paragraph 72); wherein when the lower drive motor rotates the gear (FIG. 1 & 3: depicted), the rotating member connected to the third extension member engaged with the gear rotates 5about the rotation center axis (FIG. 1 & 3: depicted). Neville does not explicitly teach that the gear engaged with the teeth of the third extension member is a worm gear however worm gears are commonly known in the art and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used a worm gear for extra torque output and resistance to the gear being backdriven. 
Claims 9, 21, & 30 are rejected under 35 U.S.C. 103 as being unpatentable over Neville et al. (KR 20110034642 A, herein after referred to as Neville) in view of Yu (WO 2007126294 A1).

However Yu does teach wherein the tilting car frame further comprises: a worm gear (FIG. 6: 62; paragraph 39); 10a lower drive motor for rotating the worm gear (FIG. 8: M2; paragraph 40); and a ball screw nut surrounding the worm gear along the axial direction of the worm gear (FIG. 6: 64; paragraph 39), wherein balls rotatably located on an inner circumferential surface of the ball screw nut are located between teeth of the worm gear (FIG. 6: depicted), so that the ball screw nut moves linearly along the axial direction of the worm gear according to rotation of the 15worm gear (paragraph 40), and wherein teeth formed on a surface of the ball screw nut are engaged with the teeth of the third extension member (FIG. 6: 20 & 66 depicted engaged; paragraph 3); wherein when the lower drive motor rotates the worm gear (paragraph 40), the ball screw nut performs linear motion by rotation of the worm gear and rotates the third extension member, and the rotating member connected to the third extension member rotates 20about the rotation center axis (FIG. 6: depicted by arrows). It would have been obvious .
Allowable Subject Matter
Claims 13-16 allowed.
Claims 7, 10-11, 22-23, 27, & 31-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claims 13-16 no prior art made of record teaches a tilting car frame comprising a third & fourth extension members included on a rotating member wherein a third & fourth variable length link members are hinged to the third &fourth extension members and inserted into a third & fourth extension member driving devices.
Regarding claims 7 & 27 no prior art made of record teaches a tilting car frame comprising a fixed or variable length lever link member further comprising a straight member and a bent member.
Regarding claims 10, 11, 22, 23, 31, & 32, no prior art made of record teaches a tilting car frame comprising an auxiliary link member hinged to a third extension member in addition to the complexly hinged arrangement of links described in the independent claims associated with these claims. 
 A combination of these limitations and the other recited features was not reasonably found in the prior art.
Conclusion
	Prior art made of record and not replied upon is considered pertinent to applicant’s disclosure. The references noted on the attached PTO 892 teach [THING] of interest. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on (571)272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAXWELL L MESHAKA/Examiner, Art Unit 3616                                                                                                                                                                                                        
	

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616